EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT ("Agreement") is entered into as of the
22nd  day of May, 2009 (the "Effective Date"), between JUMA Properties, LLC, a
Texas limited liability company ("Seller") and Deep Down, Inc., a Nevada
corporation ("Purchaser").


WITNESSETH:


In consideration of the mutual covenants set forth herein and in consideration
of the advance deposit herein called for, the receipt and sufficiency of which
are hereby acknowledged by Seller, the parties hereto hereby agree as follows:


1.           Sale and Purchase. Seller shall sell, convey, and assign all of its
right, title and interest in the Property (hereinafter defined) to Purchaser,
and Purchaser shall purchase and accept from Seller, for the Purchase Price
(hereinafter defined) and on and subject to the terms and conditions herein set
forth, the following:


(a)           The tract of land situated in Harris County, Texas is described on
Exhibit "A" attached hereto and made a part hereof for all purposes, together
with all rights and interests appurtenant thereto, including all of Seller's
right title, and interest in and to adjacent streets, alleys, rights-of-way, and
any adjacent strips of real estate (the "Land"); all fixtures and improvements
located on the Land which are owned by Seller (the "Improvements"); and all
rights, titles, and interests appurtenant to the Land and Improvements;


(b)           All plans, drawings, specifications, surveys, engineering reports,
environmental reports and surveys, soils reports, and other technical
information related to the Property and in Seller's possession; and


(c)           all tangible personal property owned by Seller located on or used
in connection with the Property, and all of Seller's interest in any service,
maintenance or management contracts, in any equipment warranties, and in any
licenses, permits and trade names related to the operation and ownership of the
Land and Improvements.


All of the Property shall be conveyed, assigned, and transferred to Purchaser at
Closing (hereinafter defined) free and clear of all liens, claims, easements,
and encumbrances whatsoever except for the Permitted Encumbrances (hereinafter
defined).


2.           Purchase Price. The price for which Seller shall sell and convey
the Property to Purchaser, and which Purchaser shall pay to Seller, is TWO
MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($2,600,000.00) (the "Purchase
Price"), to be paid in cash at Closing (as defined in Section 8 hereof) as
follows: (i) cash in the sum of FIVE HUNDRED SEVENTY THOUSAND AND NO/100 DOLLARS
($570,000.00) (an amount to which Seller acknowledges has been paid by Purchaser
to Seller as of the date hereof and prior to Closing and hereinafter referred to
as the "Advance") and (ii) proceeds from a third-party mortgage loan to be
obtained from Whitney National Bank in the sum of TWO MILLION THIRTY THOUSAND
AND NO/100 DOLLARS ($2,030,000.00), on such terms and conditions as may be
acceptable to Purchaser, in Purchaser's sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Delivery of Information by Seller.

 
(a)           Title Commitment and Title Exception Documents. Prior to Closing,
Seller shall provide, or cause to be provided, to Purchaser the following:


(1)           A Commitment for Title Insurance ("Title Commitment") issued by
AmeriPoint Title (the "Title Company") covering the Land; and


(2)           Copies of all documents referred to in the Title Commitment
("Title Commitment Documents").


(b)           Survey. Prior to Closing, Seller shall deliver to Purchaser a
survey (the "Survey") of the Land acceptable to the Title Company for purposes
of issuance of the Policy hereinafter described, and acceptable to Purchaser.


(c)           Other Documents. Prior to Closing, Seller shall deliver or make
available to Purchaser the following:


(1)           Copies of all engineering and technical reports in the possession
or control of Seller or its representatives that concern the Land and
Improvements, including, without limitation, soil testing reports and reports of
environmental or hazardous material inspections or surveys;


(2)           Copies of all plans and specifications that describe or relate to
the wet or dry utilities on the Land, and any as-built drawings related to the
Improvements;


(3)           Copies of all licenses, permits, or similar documents relating to
the Property;


(4)           Copies of all property tax assessments and bills relating to the
Property for the year 2008 and copies of bills reflecting the payment of such
taxes;


(5)           True and complete copies of any and all services, maintenance,
management or other contracts with respect to the Property;


(6)           True and complete copies, if any, of all warranties or guarantees
with respect to any equipment or appliances constituting a portion of the
Property;


(7)           An inventory of the furniture, fixtures, appliances, equipment and
other personal property owned by Seller and located on, or used in connection
with, the operation of the Property;


(8)           Such other information and documents relating to the Property that
are in Seller's possession and/or control and that are reasonably requested by
Purchaser.


4.           Right to Inspect Property and Books and Records. From the Effective
Date to the Closing Date, unless earlier terminated, Seller shall afford
Purchaser and its representatives a continuing right to inspect, at reasonable
hours, the Property and all of Seller's books and records pertaining to the
Property; provided, however, that in conducting its inspection of the Property,
Purchaser shall not unreasonably interfere with the business and operations of
the Property.  Further, Purchaser shall indemnify and hold Seller harmless from
all costs, expenses, damages, and liabilities incurred as a direct result of
Purchaser's inspection of the Property, which indemnity shall survive the
expiration or earlier termination of this Agreement. Purchaser's indemnity of
Seller shall not extend to losses arising out of or in connection with Seller's
negligent acts or willful misconduct. Purchaser agrees to keep all information
furnished to it by Seller strictly confidential, but may share such information
with its legal counsel, consultants and advisors in connection with the
transaction contemplated hereby. If the sale of the Property is not consummated
pursuant hereto, Purchaser must restore the Property to as near its pre-entry
condition as may be practicable, and Purchaser shall immediately return all such
information to Seller.
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.
Title.



(a)           Purchaser shall have the right to object in writing to any liens
and encumbrances reflected by the Title Commitment or Survey. All liens and
encumbrances to which Purchaser so objects are hereinafter referred to as the
"Non-Permitted Encumbrances." Such written notice of Purchaser's objections to
Non-Permitted Encumbrances (the "Title Objection Notice") shall be provided to
Seller prior to Closing after the receipt by Purchaser of the last of the Title
Commitment and Survey, original, updated, or new, as the case may be  (the
"Title Objection Date"). If no such Title Objection Notice is given by the Title
Objection Date, then it shall be deemed that all matters reflected by the Survey
and Title Commitment are "Permitted Encumbrances." Seller shall have the right,
but not the obligation, at its sole cost, to cure or remove all Non-Permitted
Encumbrances and shall give Purchaser written notice ("Seller's Cure Notice") of
Seller's intent to do so within five (5) business days after receipt by Seller
of Purchaser's Title Objection Notice. If Seller does not provide a Seller's
Cure Notice to Purchaser or, if Seller does provide a Seller's Cure Notice to
Purchaser but does not agree therein to cause all of the Non-Permitted
Encumbrances to be removed or cured, then Purchaser shall have the right either
(i) to terminate this Agreement in accordance with Section 11(b) hereof by
delivering notice to Seller within the earlier to occur of five (5) business
days after the date Seller's Cure Notice was due or (ii) to elect to purchase
the Property subject to the Non-Permitted Encumbrances which Seller has not
agreed to cure or remove, and such Non-Permitted Encumbrances subject to which
Purchaser elects to purchase the Property shall thereafter become Permitted
Encumbrances. If Seller agrees in Seller's Cure Notice to cure or remove any
Non-Permitted Encumbrances but thereafter, fails to timely remove such
Non-Permitted Encumbrances on or before the Closing Date, then Purchaser shall
be entitled to either (xx) terminate this Agreement in accordance with Section
11(b) hereof by delivering written notice to Seller or (yy) elect to purchase
the Property subject to the Non-Permitted Encumbrances which Seller has not
cured or removed, and such Non-Permitted Encumbrances subject to which Purchaser
elects to purchase the Property shall thereafter become Permitted Encumbrances.


(b)           Seller shall provide, at Closing, the standard form of Owner
Policy of Title Insurance promulgated for use in Texas by the Texas Department
of Insurance (the "Policy"), issued by the Title Company, in Purchaser's favor
in the full amount of the Purchase Price for the Property, insuring Purchaser's
indefeasible fee simple title to the Property, subject only to the Permitted
Encumbrances, and the standard printed exceptions contained in the standard form
of Policy. Purchaser shall be obligated to pay for any deletions, special
endorsements or other changes or modifications to the Policy.


 
6.
Seller's Representations, Warranties, and Covenants.



(a)           Seller's Representations, Warranties and Certain Covenants. In
addition to the express warranties under the deed referred to in Section 8(b)(1)
hereof, and other conveyance, assignment, and transfer documents to be delivered
to Purchaser at Closing, Seller hereby represents and warrants to, and covenants
with, Purchaser that:
 
 
3

--------------------------------------------------------------------------------

 
 
(1)           Authority and Binding Agreement. Seller has full right, power, and
authority to execute and deliver this Agreement and to consummate the purchase
and sale transactions provided for herein without obtaining any further consents
or approvals from, or the taking of any other actions with respect to, any third
parties. This Agreement, when executed and delivered by Seller and Purchaser,
will constitute the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms;


(2)           Good and Indefeasible Title. Seller has good and indefeasible
title to the Property, subject only to the exceptions to title set forth in the
Title Commitment;


(3)           Operation of the Property. From the Effective Date until the
Closing Date, Seller shall: (i) maintain and operate the Property in its
ordinary course and in the same manner as Seller has heretofore maintained and
operated same, (ii) keep the Property in good repair and not defer any
maintenance required in the ordinary course of the business, (iii) not, without
the prior written consent of Purchaser, enter into any new lease or amend any
existing lease, and (iii) not, without the prior written consent of Purchaser,
enter into any agreement or instrument or take any action that would encumber
the Property after Closing, that would bind Purchaser or the Property after
Closing, or that would be outside the normal scope of maintaining and operating
the Property;


(4)           Condemnation. Seller has no knowledge of any condemnation
proceedings or proposed proceedings against the whole or any part of the
Property and no such proceedings or proposed proceedings have been commenced;


(5)           No Litigation; No Notice of Violation. There is no litigation or
proceeding pending or, to Seller's knowledge threatened, against or relating to
any portion of the Property, nor does Seller know or have reasonable grounds to
know of any basis for such actions. Seller has received no notice of violation
of any local law, rule, or ordinance concerning the Property;


(6)           Hazardous Wastes. Seller has not received a summons, citation,
direction, letter, notice of violation or other communication, written or oral,
from any State, Federal or Local governmental body or agency having jurisdiction
therein concerning any intentional or unintentional action or omission on
Seller's or any tenant's part which resulted in the releasing, spilling,
leaking, pumping, paving, pouring, emitting, emptying or dumping hazardous
substance and/or toxic waste in, under, or over the Property;


(7)           Parties in Possession. There are no adverse or other parties in
possession of the Property or of any part thereof;


(8)           No Licenses, Contracts, Etc. To Seller's actual knowledge, there
are no licenses, contracts, and/or agreements in favor of any third party
permitting the use or occupancy of the Property; and


(9)           Representations, and Warranties True and Correct. All
representations and warranties of Seller contained in this Agreement are true
and correct in all material respects as of the Effective Date hereof, and will
be true and correct in all material respects on the date of the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Survival of Representations; Knowledge. All of Seller's
representations and warranties made under this Agreement shall survive the
Closing.


(c)           False and Inaccurate Representations. If (i) any of Seller's
representations and warranties set forth in this Section 6 are determined to be
untrue or inaccurate in any material respect, or (ii) at any time at or before
Closing there is any material change with respect to the matters represented and
warranted by Seller pursuant to this Section 6, then Seller shall give Purchaser
prompt written notice thereof, and Purchaser shall have the rights and remedies
provided under Section 11(b).


7.           Conditions to Purchaser's Obligation to Close. In addition to any
other conditions to Closing set forth elsewhere in this Agreement, the following
shall be conditions precedent to Purchaser's obligation to close this
transaction:


(a)           No Further Encumbrances. On the Closing Date, there shall be no
change in the matters reflected in the Title Commitment and no encumbrance or
title defects affecting the Property other than the Permitted Encumbrances shall
exist.


(b)           No Changes in the Survey. On the Closing Date, there shall be no
change in the matters reflected on the Survey, and there shall not exist any
easement right-of-way, encroachment, conflict or protrusion with respect to the
Property not shown on the Survey.


(c)           Performance of Obligations. Seller shall have timely and
materially complied with all of its covenants and obligations under this
Agreement.


(d)           True and Correct Representations. All representations and
warranties of Seller shall be true and correct in all material respects as of
the date of the Closing.


(e)           Third-Party Financing. Purchaser shall have obtained the financing
of the portion of the Purchase Price described in Section 2 hereof, on such
terms and conditions as may be acceptable to Purchaser, in Purchaser's sole
discretion.


If any of the Closing conditions are not satisfied on the Closing Date,
Purchaser shall have the right to: (i) terminate this Agreement (in which event
the Advance shall be returned to Purchaser), (ii) proceed to Closing thereby
waiving any such unsatisfied Closing conditions, or (iii) extend the Closing
Date by up to thirty (30) days, in which event Seller shall use reasonable
efforts to take such actions as are necessary to cure or satisfy such Closing
conditions precedent. If Purchaser so extends the Closing Date and the
applicable condition or conditions are not satisfied, Purchaser shall have the
right to elect its remedy under Section 11(b) or proceed with Closing, thereby
waiving any unsatisfied Closing conditions. If Purchaser closes the purchase and
sale of the Property, it shall be deemed that all conditions precedent to the
Closing have either been satisfied or waived by Purchaser.


8.           Closing. The closing ("Closing") of the sale of the Property by
Seller to Purchaser shall occur on or before May 29, 2009 (the "Closing Date"),
unless the Closing Date is extended pursuant to the terms of this Agreement.
Time is of the essence with regard to the Closing Date. The Closing shall occur
in the offices of Title Company commencing at 10:00 a.m. (Central Time) on the
Closing Date (or at some other time or location as agreed to by the parties). At
the Closing, the following, which are mutually concurrent conditions, shall
occur:


 
5

--------------------------------------------------------------------------------

 
 
(a)           Purchaser, at Purchaser's sole cost and expense, shall deliver or
cause to be delivered to Seller the following:


(1)           Funds available for immediate value in Seller's account in the
amount of the Purchase Price as specified in Section 2 hereof, adjusted for the
prior Advance; and


(2)           Evidence satisfactory to Seller that the person executing the
Closing documents on behalf of Purchaser has full right, power, and authority to
do so.


(b)           Seller, at its sole cost and expense, shall deliver or cause to be
delivered to Purchaser the following:


(1)           A special warranty deed in form and substance satisfactory to
Purchaser, fully executed and acknowledged by Seller, conveying to Purchaser the
Land and Improvements, subject only to the Permitted Encumbrances;


(2)           All keys to all locks on the Property (and an accounting for keys
in possession of others); and all available books and records pertaining to the
Property;


(3)           Permits required to operate the Property issued by the appropriate
governmental authorities and utility companies respecting the Improvements; and


(4)           Such other instruments as are customarily executed to effectuate
the conveyance of property similar to the Property, with the effect that, after
the Closing, Purchaser will have succeeded to all of the rights, titles, and
interests of Seller related to the Property and Seller will no longer have any
rights, titles, or interests in and to the Property.


(c)           The following items shall be adjusted or prorated between Seller
and Purchaser at Closing:


(1)           Ad valorem and similar taxes (including personal property  taxes)
and assessments relating to the Property for the calendar year 2009 shall be
prorated between Seller and Purchaser as of the Closing Date, based upon the
best available estimates of the amount of taxes that will be due and payable on
the Property during such calendar year.  As soon as the amount of taxes and
assessments on the Property for such calendar year are known, Seller and
Purchaser shall readjust the amount of taxes and assessments to be paid by each
party so that Seller shall pay for those taxes and assessments attributable to
the period of time prior to the Closing Date and Purchaser shall pay for those
taxes and assessments attributable to the period of time commencing with the
Closing Date;


(2)           Rents for or pertaining to the Property for the then current month
shall be prorated
at the Closing; provided, however, no proration shall be made for rents that are
delinquent as of the Closing Date.  At the Closing, Seller shall pay to
Purchaser in cash the amount of any prepaid rents paid to Seller by tenants of
the Property for periods subsequent to the Closing Date;


(3)           Seller shall pay to Purchaser in cash at the Closing the amount of
any and all security deposits paid to Seller by tenants of the Property.  Seller
warrants that no other type of deposit (security or otherwise) is owed in
connection with the Property.  Any claims for payment of such deposits shall be
promptly paid by Seller; and
 
 
6

--------------------------------------------------------------------------------

 
 
(4)           All other income, and ordinary operating expenses for or
pertaining to the Property, including, but not limited to public utility
charges, maintenance and service charges, and all other normal operating charges
with respect to the Property shall be prorated at the Closing.


(e)           Upon completion of the Closing, Seller shall deliver to Purchaser
exclusive possession of the Property free and clear of all tenancies of every
kind and parties in possession, with all parts of the Property in the same
condition as on the Effective Date hereof, normal wear and tear only excepted.


9.           Brokerage Commissions. Seller and Purchaser acknowledge and agree
that neither has dealt with any real estate broker, agent or salesman, and in
the event there were to be any claim for fees or real estate commissions
occasioned by the execution and/or consummation of this Agreement, any such
claim shall be the sole responsibility of the party contracting therefor or the
party against whom any such claim is asserted. Each party agrees to indemnify,
protect, defend the other party, and hold the other party harmless from any and
all claims for fees or real estate commissions asserted against the indemnifying
party.


10.           Destruction, Damage, or Taking Before Closing. If, before Closing,
all or any part of the Property is destroyed or damaged, or becomes subject to
condemnation, a sale in lieu of condemnation, or eminent domain proceeding, then
Seller shall promptly notify Purchaser thereof. Purchaser shall have the right
to elect to proceed with the Closing (subject to the other provisions of this
Agreement) by delivering notice thereof to Seller within five (5) business days
of receipt of Seller's notice respecting the damage, destruction, taking, or
sale. If Purchaser elects to proceed with Closing, Seller shall assign to
Purchaser at Closing Seller's rights to any insurance proceeds or awards payable
in respect of the Property. If, within five (5) business days of receipt of
Seller's notice respecting the damage, destruction, or taking, Purchaser
notifies Seller of its intent to terminate this Agreement, or if Purchaser gives
no notice within such period, then Purchaser shall be deemed to have terminated
this Agreement pursuant to Section 11(b) hereof. The Closing shall be extended
as may reasonably be required by the provisions of this Section.


 
11.
Termination and Remedies.



(a)           If Purchaser fails to consummate the purchase of the Property
pursuant to this Agreement for any reason other than (i) termination hereof
pursuant to a termination right afforded Purchaser under this Agreement, (ii)
Purchaser's termination of this Agreement pursuant to paragraph (c) of this
Section, or (iii) Seller's failure to perform its obligations hereunder, then
Seller, as its sole and exclusive remedy, shall terminate this Agreement by
notifying Purchaser thereof, in which event, Seller shall keep the Advance.


(b)           In the event Seller refuses or fails to satisfy its obligations
hereunder and resolve contingencies and satisfy conditions as required of it
hereunder, or in the event all contingencies or conditions to closing
benefitting Purchaser have been satisfied or waived on or before the Closing
Date, but Seller nevertheless refuses or fails to convey title to the Property
and close the transaction contemplated hereby in accordance with the terms of
this Agreement, Purchaser, as its sole and exclusive remedy shall elect one of
the following remedies: (i) terminate this Agreement, in which event the Advance
shall be returned to Purchaser; or (ii) institute legal proceedings against
Seller for specific performance of Seller's obligations hereunder.


 
7

--------------------------------------------------------------------------------

 
 
(c)           If (i) any of Seller's representations or warranties are
determined to be false, inaccurate or misrepresented in any material respect, or
(ii) Seller fails to consummate the sale of the Property pursuant to this
Agreement for any reason other than Purchaser's failure to perform its
obligations hereunder, then Purchaser, shall have the rights set forth in
paragraph (b) above.


(d)           Seller and Purchaser hereby acknowledge and agree that they have
included the provision for payment of liquidated damages in paragraph (a) of
this Section because, in the event of a breach by Purchaser, the actual damages
to be incurred by Seller can reasonably be expected to approximate the amount of
liquidated damages called for herein and because the actual amount of such
damages would be difficult if not impossible accurately to measure.


12.           Notices. All notices provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, by delivering the same in
person to such party; by prepaid telegram or telex; or by facsimile copy
transmission with proof of delivery. Notice given in accordance herewith shall
be effective upon receipt at the address of the addressee. For purposes of
notice, the addresses of the parties shall be as follows:


If to Seller, to:
JUMA Properties, LLC

15473 East Freeway
Channelview, Texas 77530
Attention: Ronald E. Smith


If to Purchaser, to:
Deep Down, Inc.

8827 W. Sam Houston Parkway N., Suite 100
Houston, Texas 77040
Attention:  Eugene L. Butler


Either party hereto may change its address for notice by giving three (3) days
prior written notice thereof to the other party.


13.           Assigns; Beneficiaries. This Agreement may be assigned by
Purchaser to any affiliated or related entity or parties, without the prior
written consent of Seller. If Purchaser desires to assign this Agreement to any
other party, then Purchaser shall first obtain the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed. This
Agreement shall inure to the benefit of and bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.


14.           Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.


15.           Entire Agreement. This Agreement is the entire agreement between
Seller and Purchaser concerning the sale of the Property, and no modification
hereof or subsequent agreement relative to the subject matter hereof shall be
binding on either party unless reduced to writing and signed by the party to be
bound. The parties agree that there are no oral agreements, understandings,
representations or warranties signed by the parties which are not expressly set
forth herein. Exhibit "A" attached hereto is incorporated herein by this
reference for all purposes.


16.           Survival of Covenants. Any covenant of a party under this
Agreement which contemplates being performed by such party after the Closing
Date, shall survive the Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
17.           Counterparts. This Agreement may be executed in a number of
identical counterparts. Each such counterpart is deemed an original for all
purposes and all such counterparts shall, collectively, constitute one
agreement, but, in making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart; provided that the counterpart
produced must be the counterpart executed by the party against whom enforcement
hereof is sought.  This Agreement may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on the parties.


18.           Attorneys' Fees. The prevailing party in any legal proceeding
brought under or with relation to this Agreement or transaction shall be
entitled to recover court costs, reasonable attorneys' fees, and all other
litigation expenses from the non-prevailing parties.


19.           Business Day. If any date of performance hereunder falls on a
Saturday, Sunday or legal holiday, such date of performance shall be deferred to
the next day which is not a Saturday, Sunday or legal holiday.


20.           Severability. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision is severed and deleted from this Agreement.


21.           Gender; Number. Unless the context requires otherwise, all
pronouns used in this Agreement shall be held and construed to include the other
genders, whether used in the masculine, feminine or neuter gender, and words in
the singular number shall be held and construed to include the plural, and words
in the plural shall be held and construed to include the singular.








[SIGNATURES OF THE PARTIES APPEAR ON THE FOLLOWING PAGE]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has executed multiple counterparts of this Agreement
as of the Effective Date.
 

 

 
SELLER:


JUMA Properties, LLC, a Texas limited liability company




By:          /s/ Ronald E.
Smith                                                      
Ronald E. Smith, Member




PURCHASER:


Deep Down, Inc., a Nevada corporation




By:          /s/ Eugene L.
Butler                                                      
Eugene L. Butler, Chief Financial Officer

 
 
 
 
Signature Page to Purchase and Sale Agreement
 
10